Citation Nr: 1410460	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  10-47 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Whether the character of the appellant's discharge from service is a bar to the receipt of Department of Veterans Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel






INTRODUCTION

The appellant served on active duty from January 1983 to December 1984.  He had a period of "time lost" from December 1983 to January 1984, such that he was credited with a total of 1 year, 9 months, and 5 days of active service.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the VA Regional Office (RO) in Denver, Colorado.  The RO found, in essence, that the character of the appellant's discharge from service was a bar to the receipt of VA benefits.

The Board notes that the RO previously found the appellant ineligible for VA benefits by a decision entered in March 2001.  However, additional, relevant service department records have since been received.  As such, the matter must be reconsidered de novo and, therefore, the issue has been characterized as shown on the title page of this decision.  See 38 C.F.R. § 3.156(c) (2013).

In October 2010, the appellant requested a Board hearing in connection with the present appeal.  He withdrew the request in June 2013.  38 C.F.R. §§ 20.702(e), 20.704(e) (2013).

The Board notes that, in addition to the paper claims file, the appellant also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA  reveals that such are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  Further, the appellant's VBMS file does not contain any documents at this time.  

For the reasons set forth below, this appeal is being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify the appellant if further action is required.



REMAND

Generally speaking, VA compensation is not payable to a former service member if the period of service on which his claim for compensation is based was terminated by reason of willful and persistent misconduct.  38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.12(d)(4) (2013).  In addition, VA health-care and related benefits under Chapter 17, Title 38, United States Code, ordinarily may not be furnished for any disability incurred or aggravated during a period of service terminated by a bad conduct discharge.  38 C.F.R. § 3.360(b) (2013).

Notwithstanding these provisions, eligibility for VA benefits may be established if evidence demonstrates to VA's satisfaction that, at the time of the commission of the offense(s) leading to a person's termination from service, the person was insane.  38 U.S.C.A. § 5303(b) (West 2002); 38 C.F.R. § 3.12(b) (2013).  Under applicable law, an "insane" person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted on such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a) (2013).

In the present case, the evidence shows that the appellant was given a "bad conduct" discharge (separation code "JJD") as a result of a special court-martial.  On appeal, the appellant and his representative maintain, in essence, that the appellant was insane when he committed the offenses leading to his termination from service.

Although the additional delay is regrettable, the Board finds that a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.
 
As an initial matter, the Board notes that the appellant has not been notified of the information and evidence necessary to substantiate his claim, as required by the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5103 (West 2002 & Supp. 2013).  This needs to be corrected.

With respect to VA's duty to assist the appellant, the Board notes that the appellant has supplied most of the service personnel records (SPRs) that are currently available.  The Board also notes that the evidence of record reflects that he applied to the Army Board for Correction of Military Records (ABCMR) to have the character of his discharge modified; that he has received mental health care at Mountain Crest Hospital in Fort Collins, Colorado; and that he has been awarded disability benefits by the Social Security Administration (SSA).

Thus far, it does not appear that any attempt has been made to obtain a complete copy of the appellant's original SPRs from a recognized federal custodian.  Nor does it appear that any attempt has been made to obtain complete records of treatment from Mountain Crest Hospital, or records gathered by the ABCMR and SSA in connection with their consideration of the appellant's respective applications.  Because this evidence, if obtained, could contain information bearing on the appellant's appeal, efforts should be made to procure it.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).

The available evidence shows that the appellant was diagnosed with brief reactive psychosis, chronic alcohol abuse, and personality disorder, schizotypal personality, in March 1985, during the one-year period following his release from service.  It was also noted that schizophrenia needed to be ruled out.  In January 2008, a private care provider opined that, based on history provided by the appellant, "it would appear . . . that [the appellant] did in fact have issues with his mental illness" while in service; that such illness "likely played a major role in his problems"; and that he deserved a reclassification of his discharge.

The evidence, as it currently stands, is insufficient to establish that the appellant was "insane" at the time he committed the offenses leading to his bad conduct discharge.  However, it is sufficient to trigger the need for a VA medical opinion on the matter.  See, e.g., McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (holding, in part, that an examination may be required under the provisions of 38 C.F.R. § 3.159(c)(4) if the record on appeal contains medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits).  Because no such opinion has thus far been obtained, further development is required.

Accordingly, the case is REMANDED for the following action:

1.  Send a VCAA notice letter to the appellant and his representative notifying them of the information and evidence necessary to substantiate his claim.

2.  Ask the appellant to provide a release for relevant records of treatment from Mountain Crest Hospital, and to identify, and provide appropriate releases for, any other care providers who may possess new or additional evidence pertinent to the issue on appeal.  If he provides the necessary release(s), assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159.  Any new or additional (i.e., non-duplicative) evidence received should be associated with the claims file.  If any records identified by the appellant as relevant are not available, the claims file should be annotated to reflect that fact, and the appellant and his representative should be notified.

3.  Request from all appropriate source(s) a complete copy of the appellant's SPRs, following the procedures set forth in 38 C.F.R. § 3.159.  The evidence obtained, if any, should be associated with the claims file.  If no further records are available, the claims file should be annotated to reflect that fact, and the appellant and his representative should be notified.

4.  Ask the ABCMR  to provide copies of any records in its possession pertaining to its consideration of the appellant's application for modification of his discharge, following the procedures set forth in 38 C.F.R. § 3.159.  The evidence obtained, if any, should be associated with the claims file.  If no such records are available, the claims file should be annotated to reflect that fact, and the appellant and his representative should be notified.

5.  Ask the SSA to provide copies of any records in its possession pertaining to its consideration of the appellant's application for SSA disability benefits, to include any medical records considered, following the procedures set forth in 38 C.F.R. § 3.159.  The evidence obtained, if any, should be associated with the claims file.  If no such records are available, the claims file should be annotated to reflect that fact, and the appellant and his representative should be notified.

6.  After all of the foregoing development has been completed to the extent possible, arrange to have the appellant's claims file forwarded to a VA psychologist or psychiatrist for review.

The examiner should be asked to review the record and offer an opinion as to whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that the appellant was "insane" at the time he committed the offenses leading to his bad conduct discharge.  In so doing, the examiner should discuss the medical significance, if any, of the fact that the appellant was diagnosed with brief reactive psychosis, chronic alcohol abuse, and personality disorder, schizotypal personality, in March 1985, during the one-year period following his release from service, and that it was noted at that time that schizophrenia needed to be ruled out.  The examiner should also discuss the January 2008 clinical record from the appellant's private care provider (J. Rennick), wherein the provider opined that, based on history provided by the appellant, "it would appear . . . that [the appellant] did in fact have issues with his mental illness" while in service; that such illness "likely played a major role in his problems"; and that he deserved a reclassification of his discharge.

In offering his or her opinion, the examiner should consider and apply VA's definition of an "insane" person as "one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted on such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides."  38 C.F.R. § 3.354(a) (2013).

The need for an examination and/or a telephonic interview of the appellant is left to the discretion of the examiner selected to offer the requested opinion.

A complete rationale for all opinions should be provided.

7.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the appellant's claim should be readjudicated based on the entirety of the evidence.  If the benefit sought remains denied, the appellant and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2013).

